FILED
                             NOT FOR PUBLICATION                            SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JULAINE SOLOMON,                                 No. 11-35396

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05114-RBL

  v.
                                                 MEMORANDUM *
SOCIAL SECURITY
ADMINISTRATION; PIERCE COUNTY,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Julaine Solomon appeals pro se from the district court’s order denying her

motion to reconsider in her action against the Social Security Administration and

Pierce County. We have jurisdiction under 28 U.S.C. § 1291. We review for an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the district court’s order denying a motion to reconsider. Sch.

Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

1993). We affirm.

      The district court did not abuse its discretion by denying Solomon’s motion

to reconsider because Solomon failed to demonstrate mistake, inadvertence,

surprise, excusable neglect, newly discovered evidence, or any other basis for relief

from judgment. See Fed. R. Civ. P. 60(b); Sch. Dist. No. 1J, 5 F.3d at 1263.

      To the extent that they seek relief, Solomon’s pending motions are denied.

      AFFIRMED.




                                          2                                    11-35396